[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                AUGUST 25, 2010
                                No. 10-10895
                            Non-Argument Calendar                 JOHN LEY
                                                                   CLERK
                          ________________________

                  D. C. Docket No. 2:08-CV-00606-PAM-SPC

VINCENT D. ANGIOLILLO,

                                                                Plaintiff-Appellant,

                                      versus

COLLIER COUNTY,
KEVIN RAMBOSK, et al.,

                                                            Defendants-Appellees.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________
                              (August 25, 2010)

Before BARKETT, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

      Vincent D. Angiolillo filed this § 1983 and state law action against Collier

County, its Sheriff, and five employees of the Collier County Sheriff’s Department
(“Defendants”), alleging claims of false arrest, malicious prosecution, conspiracy,

and state law malicious prosecution. The district court either dismissed or granted

summary judgment to Defendants on all claims. Angiolillo now appeals, raising

three issues for our review. First, Angiolillo argues that the district court abused

its discretion in denying his motion to file a second amended complaint. Second,

he argues that the court erred in granting summary judgment to Defendants Bates,

Celiberti, and Hurley. And third he argues that the district court erred in awarding

attorney’s fees to Defendants. After thorough review of the parties’ briefs and the

record on appeal, we affirm on all grounds.

I.    Denial of Motion to Amend

      “[W]e will only reverse a district court’s denial of a motion to amend in

instances in which the district court has clearly abused its discretion.” Smith v.

Sch. Bd. of Orange County, 487 F.3d 1361, 1366 (11th Cir. 2007) (internal

citation and quotation omitted). “Pursuant to Fed. R. Civ. P. 15(a), a party seeking

to amend its complaint after it previously has amended the complaint, or after a

responsive pleading has been filed, may amend the complaint ‘only by leave of

court or by written consent of the adverse party; and leave shall be freely given

when justice so requires.’” Id. (citing Fed. R. Civ. P. 15(a)). “However, where a

party’s motion to amend is filed after the deadline for such motions, as delineated

                                          2
in the court’s scheduling order, the party must show good cause why leave to

amend the complaint should be granted.” Id. See also Sosa v. Airprint Sys., 133

F.3d 1417, 1418 n.2 (11th Cir. 1998) (“[W]hen a motion to amend is filed after a

scheduling order deadline, Rule 16 is the proper guide for determining whether a

party’s delay may be excused.”); Fed. R. Civ. P. 16(b)(4) (“A schedule may be

modified only for good cause and with the judge’s consent.”).

      The district court’s deadline to amend pleadings expired on February 20,

2009, as delineated in its Case Management and Scheduling Order. Angiolillo

filed his motion for leave to amend on June 11, 2009, nearly four months after the

court’s deadline. Therefore, Rule 16(b)’s good cause requirement governed the

court’s decision whether to grant Angiolillo’s motion for leave to amend. We

agree with the district court that Angiolillo failed to demonstrate good cause.

      Angiolillo’s motion for leave to file a Second Amended Complaint merely

stated that “since the filing of his previous complaint, he ha[d] discovered

information” that “warrant[ed] the reinstatement of Plaintiff’s claims against

Defendants Hunter, Rambosk and Spina.” Angiolillo failed to give the court any

idea, either general or particularized, as to what evidence was discovered and how

such evidence might resurrect the claims against Defendants Hunter, Rambosk,

and Spina that the district court had previously dismissed with prejudice. See

                                          3
Smith, 487 F.3d at 1367 (“Careful review of Smith's motion to amend his

complaint reveals that Smith did not indicate with any specificity the good cause

he had for untimely moving to amend his complaint. Smith alleged that discovery

had ‘produced new violations of the [l]aw that must be addressed within the

counts of the complaint,’ but he failed to further indicate what those new

violations were, what facts supported them, and why those facts previously were

undiscoverable.”) (alteration in original).

       Moreover, Angiolillo erroneously cited in his motion that Rule 15, as

opposed to 16(b), governed the court’s decision whether to grant him leave to

amend, and thus failed to even include any substantive memorandum on good

cause in support of his motion. Finally, our own independent comparison of the

content of Angiolillo’s Amended Complaint and Second Amended Complaint

reveals only minor revisions to Angiolillo’s factual allegations, none of which

appear to add any material evidence to his claims against Hunter, Rambosk, or

Spina. Accordingly, we hold that the district court did not abuse its discretion in

denying Angiolillo’s motion for leave to amend.1

       1
               Angiolillo attempts to make a good-cause argument before our Court on appeal,
arguing that the district court erred in dismissing his claims against Hunter, Rambosk, and Spina
with prejudice in response to a motion by Defendants not labeled as dispositive in violation of
Local Rule 3.01(h)’s requirement that “[a]ll dispositive motions must be so designated in the
caption of the motion.” This is the same argument he raised before the district court in his
motion to reconsider the district court’s denial of his motion to amend. On appeal, Angiolillo

                                                4
II.    Summary Judgment in Favor of Defendants Bates, Celiberti, Hurley

       The district court granted summary judgment to Defendants Bates, Celiberti,

and Hurley, concluding that Defendants were entitled to qualified immunity on

Angiolillo’s false arrest claim and that Angiolillo failed to raise a genuine issue of

material fact on his § 1983 malicious prosecution claim. “We review the district

court’s grant of summary judgment de novo, viewing all evidence and any

reasonable inferences that might be drawn therefrom in the light most favorable to

the non-moving party.” Rine v. Imagitas, Inc., 590 F.3d 1215, 1222 (11th Cir.

2009). Upon review, we affirm.

       A.      False Arrest


faults the district court with “completely ignor[ing]” his Local Rule 3.01(h) argument and
denying his motion for reconsideration on this ground.
         “A district court has sound discretion whether to alter or amend a judgment pursuant to a
motion for reconsideration, and its decision will only be reversed if it abused that discretion.”
Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009). Where a party gives no
reason for not previously raising an issue, denial of a motion for reconsideration is “especially
soundly exercised.” Id. (citing O'Neal v. Kennamer, 958 F.2d 1044, 1047 (11th Cir. 1992)). In
light of Angiolillo’s failure to raise this argument, or any good-cause argument for that matter, in
his initial untimely motion to amend—arguments that were readily available to him at the
time—the district court did not abuse its discretion in denying his motion for reconsideration.
See Wilchombe, 555 F.3d at 957 (“A motion for reconsideration cannot be used to relitigate old
matters, raise argument or present evidence that could have been raised prior to the entry of
judgment[, which includes] new arguments that were previously available, but not pressed.”)
(internal citations and quotations omitted).
         To the extent that Angiolillo seeks to raise his argument related to Local Rule 3.01(h) as a
distinct legal issue on appeal, he has failed to do so. This argument only appears as a sub-issue
under his primary argument that the district court abused its discretion in denying his motion to
amend. We thus consider this argument only as a belated attempt to establish the good-cause
showing that was lacking in his initial motion to amend.

                                                 5
      “Law enforcement violates a person’s Fourth Amendment rights when it

arrests him or her without probable cause, and a claim arises under § 1983.”

Rushing v. Parker, 599 F.3d 1263, 1265 (11th Cir. 2010). “Probable cause exists

where the facts within the collective knowledge of law enforcement officials,

derived from reasonably trustworthy information, are sufficient to cause a person

of reasonable caution to believe that a criminal offense has been or is being

committed.” Brown v. City of Huntsville, Ala., 608 F.3d 724, 734 (11th Cir.

2010). However, to receive qualified immunity from a false-arrest claim, an

officer need not have actual probable cause but only “arguable” probable cause.

Id. “Arguable probable cause exists where reasonable officers in the same

circumstances and possessing the same knowledge as the Defendants could have

believed that probable cause existed to arrest Plaintiff.” Id. (internal quotation and

citations omitted).

      Angiolillo was arrested for violating the terms of a Temporary Injunction

for Protection Against Dating Violence, which prohibited him from contacting a

woman whose full legal name is “Crystal” either in person or by phone, from using

another person to contact her, or from frequenting a bar called JD Jags. Angiolillo

received a similar temporary injunction against Crystal. The evidence submitted

to the State Attorney’s office, which led to its issuance of the capias warrant for

                                          6
Angiolollo’s arrest, included the following items: (1) an investigative report

stating that on May 12, 2007, Crystal (who is a realtor) received four phone calls

from someone named “Lisa” purporting to express interest in a piece of real estate

but that when Crystal returned the call she heard Angiolillo’s voice stating, “GOT

HER!,” accompanied by cheering and laughing; (2) a recording of the May 12,

2007, phone call by Crystal, which captured the background noise on the open line

and Angiolollo’s voice stating “SHE’S FUCKED . . . SHE CAN’ HEAR

NOTHING . . . SHE’S LEAVING A MESSAGE . . .”; (3) an investigative report

stating that Angiolillo had contacted the Sheriff’s office to report that Crystal had

violated the injunction order by calling his phone and leaving a message and a

notation that no such message was recorded on Angiolillo’s phone; (4) an

investigative report stating that on May 27, 2007, Crystal reported that two of her

friends, Judith Simon and Reuben Thompson, saw Angiolillo drive within 50-60

feet of the front door of JD Jags; and (5) statements by Simon and Thompson as to

the same. Based on this evidence, the district court concluded that arguable

probable cause existed to arrest Angiolillo, and thus Defendants Bates, Celiberti,

and Hurley—the agents responsible for the investigation and providing the

evidence to the State Attorney’s Office—were entitled to qualified immunity from




                                          7
liability for Angiolillo’s alleged false arrest.2

       Angiolillo does not make any specific legal arguments related to arguable

probable cause in his briefs. In fact, it is difficult to discern whether he raises any

arguments responding to the district court’s grant of summary judgment on his

false arrest claim. He merely states the following: that someone in the Sheriff’s

Department heard that Celiberti was told to “push the case through and get a

warrant and arrest Mr. Angiolillo because he did not deserve to be sheriff”; that

Bates failed to confirm Angiolillo’s alleged alibi as to his whereabouts on the

night he was sighted outside of JD Jags; that Celiberti failed to confirm the true

identity of the owner of the phone number left by “Lisa,” which was in actuality

the number for the residence of Crystal’s friends who provided statements about

Angiolillo’s presence at JD Jags; and that Bates misrepresented to the State

Attorney that the statements provided by these friends, Simon and Thompson,

were sworn, when in fact they were unsworn. None of these allegations vitiate the


       2
                 In concluding that there was arguable probable cause for Angiolillo’s arrest, the
district court also relied on Angiolillo’s and Crystal’s cell phone records, which demonstrated
that on May 12, 2007, Angiolillo received a phone call from Crystal but that at that same time
Crystal had placed a phone call to the number left by “Lisa” in reference to her real estate
inquiry. The purported explanation for this discrepancy is the purchase of a “Boost” phone,
which can be used to transfer a phone call to another number without the caller’s knowledge.
This evidence, however, was not submitted to the State Attorney’s office until after Angiolillo’s
arrest pursuant to the capias warrant on October 15, 2007. Therefore, we do not consider this
evidence in our evaluation of whether there was arguable probable cause so as to insulate
Defendants from liability under the doctrine of qualified immunity.

                                                 8
district court’s finding of arguable probable cause.

      Even accepting all of Angiolillo’s statements as true, and disregarding the

unsworn statements of Simon and Thompson that Angiolillo approached JD Jags

in his car, the remaining undisputed evidence in the record is sufficient to establish

arguable probable cause that Angiolillo used a third party, “Lisa,” to contact

Crystal—conduct that expressly violates the terms of the temporary injunction.

First, Crystal’s victim statement reported that when she returned “Lisa’s” phone

call, she heard Angiolillo’s voice saying, “We got her!” Second, Defendants

obtained from Crystal a recording of the open line, which captures Angiolillo’s

voice making statements suggesting he intended to capture a message from Crystal

on the phone line via the use of a “Boost” phone, a fact which was eventually

corroborated by examining Angiolillo’s and Crystal’s phone records. Finally,

Angiolillo subsequently contacted the Sheriff’s Office claiming that Crystal had

violated her temporary injunction by calling his phone number and leaving a

message but that no such message was found. In sum, we conclude that a

reasonable officer in the same position of the Assistant State Attorney issuing the

capias warrant for Angiolillo’s arrest “could have believed that probable cause

existed to arrest Plaintiff.” Brown, 608 F.3d at 734. Accordingly, we affirm the

district court’s grant of summary judgment to Defendants Bates, Celiberti, and

                                          9
Hurley on Angiolillo’s false-arrest claim.

       B.    Malicious Prosecution

       “To establish a federal malicious prosecution claim under § 1983, a plaintiff

must prove (1) the elements of the common law tort of malicious prosecution, and

(2) a violation of her Fourth Amendment right to be free from unreasonable

seizures.” Kingsland v. City of Miami, 382 F.3d 1220, 1234 (11th Cir. 2004).

“Under Florida law, a plaintiff must establish each of six elements to support a

claim of malicious prosecution: (1) an original judicial proceeding against the

present plaintiff was commenced or continued; (2) the present defendant was the

legal cause of the original proceeding; (3) the termination of the original

proceeding constituted a bona fide termination of that proceeding in favor of the

present plaintiff; (4) there was an absence of probable cause for the original

proceeding; (5) there was malice on the part of the present defendant; and (6) the

plaintiff suffered damages as a result of the original proceeding.” Id. Because we

agree with the district court that there was probable cause for Angiolillo’s arrest,

he is unable to establish the fourth element of a common law claim for malicious

prosecution under Florida law. Accordingly, Defendants were entitled to summary

judgment on Angiolillo’s § 1983 malicious prosecution claim.

III.   Attorney’s Fees

                                          10
      A court may award attorney’s fees under § 1988 to a prevailing defendant

where the court finds that “the plaintiff's action was frivolous, unreasonable, or

without foundation, even though not brought in subjective bad faith.” Hughes v.

Rowe, 449 U.S. 5, 14, 101 S. Ct. 173, 178 (1980) (quoting Christiansburg

Garment Co. v. EEOC, 434 U.S. 412, 421, 98 S. Ct. 694, 700 (1978)). Our circuit

considers the following factors in determining whether a claim is frivolous: “(1)

whether the plaintiff established a prima facie case; (2) whether the defendant

offered to settle; and (3) whether the trial court dismissed the case prior to trial or

held a full-blown trial on the merits.” Sullivan v. Sch. Bd. of Pinellas County, 773

F.2d 1182, 1189 (11th Cir. 1985). We review an award of attorney’s fees and

costs for abuse of discretion. Gray ex rel. Alexander v. Bostic, 570 F.3d 1321,

1324 (11th Cir. 2009). Abuse-of-discretion review requires us to “affirm unless

we find that the district court has made a clear error of judgment, or has applied

the wrong legal standard.” United States v. Frazier, 387 F.3d 1244, 1259 (11th

Cir. 2004) (en banc).

      The district court, adopting the Magistrate Judge’s report and

recommendation, made the ultimate determination that Angiolillo’s lawsuit was

frivolous and awarded Defendants’ attorney’s fees. The court specifically

concluded that Angiolillo failed to establish a prima facie case; Defendants did not

                                           11
offer to settle; and the district court dismissed the majority of Angiolillo’s claims

with prejudice early in the litigation upon the filing of various motions to dismiss

and Angiolillo’s few remaining claims with prejudice on summary judgment.

Thus, the district court did not apply “the wrong legal standard.” Id. On appeal,

Angiolillo renews the same two objections to the Magistrate Judge’s report as he

raised before the district court. Neither of these objections persuade us that the

district court “made a clear error of judgment.” Id.

      First, Angiolillo argues that the Magistrate Judge violated the “sanctity of

the mediation process” by determining that Defendants did not offer to settle

because local rules require that any information derived from a mediation may not

be made known to the Court. See Rule M.D. Fla. L. R. 9.07(b). As the district

court stated in its response to this argument below, the Magistrate Judge did not

violate Rule 9.07(b) by determining that Defendants did not offer to settle. Rule

9.07(b) protects parties participating in mediation from the use of any statement

made during mediation proceedings as an admission against their interest.3 The

      3
              Rule 9.07(b) reads in full:
      Restrictions on the Use of Information Derived During the Mediation
      Conference: All proceedings of the mediation conference, including statements
      made by any party, attorney, or other participant, are privileged in all respects.
      The proceedings may not be reported, recorded, placed into evidence, made
      known to the trial court or jury, or construed for any purpose as an admission
      against interest. A party is not bound by anything said or done at the conference,
      unless a settlement is reached.

                                              12
Magistrate Judge did not use any statement made by Angiolillo during mediation

as an admission against his interest in violation of Rule 9.07(b).

      Second, Angiolillo disputes the Magistrate Judge’s determination that he

failed to establish a prima facie case by arguing that certain statements made by

the Magistrate Judge are unsupported by the record. Angiolillo argues that if the

Magistrate Judge had correctly stated the record, which allegedly demonstrates

that he contested the allegation that he violated the temporary injunction by

driving by JD Jags and that he amended his complaint only once, as opposed to

twice, upon consent of the district court, Defendants would have failed to satisfy

Sullivan’s first prong. We agree with the district court; these discrete factual

disputes do not undermine the district court’s ultimate determination that

Angiolillo failed to establish a prima facie case.

      To the contrary, our independent review of the record demonstrates that the

district court was completely warranted in concluding that “Angiolillo [did] not

even attempt to shoulder his burden to establish that genuine issues of fact remain

on his [malicious prosecution] claim.” In his response to Defendants’ Motion for

Summary Judgment, Angiolillo recites the elements for a prima facie case of

malicious prosecution and, in a conclusory fashion, contends that these elements

have been satisfied. He engages in no discussion demonstrating how the evidence

                                          13
supports his satisfaction of those elements. With respect to his false arrest claim,

although he did put forth some argument in an attempt to undermine the

conclusion that probable cause existed for his arrest, he did not provide any

evidence to that effect. Angiolillo may have argued that Defendants’ hypothesis

that “Lisa’s” phone was a “Boost” phone linked to Angiollio was“unsupported,”

but the record demonstrates the opposite. This hypothesis was derived directly

from Crystal’s victim statement, the audio recording of Angiolillo’s voice, and

Angiolillo’s report that Crystal had violated the injunction by calling his cell

phone. Furthermore, this “unsupported hypothesis” was ultimately confirmed

after Angiolillo’s arrest. We have sustained findings of frivolity where a motion

for summary judgment has been granted in instances in which the plaintiff did not

introduce any evidence in support of his claim. See Roper v. Edwards, 815 F.2d

1474, 1478 (11th Cir. 1987) (“With this total absence of credible evidence to

support their claims, the Ropers’ action was frivolous, and the court's award of

fees to Cochran was clearly justified.”). Rather than offering substantive evidence

in support of his claims, Angiolillo’s submissions to the district court are replete

with exclamatory statements and hyperbolic accusations, in many cases wholly

unsupported by substantive legal argument.

      Moreover, this case stands in stark contrast to the narrow circumstances in

                                          14
which we have reversed an award of attorney’s fees to a prevailing defendant.

See, e.g., Walker v. NationsBank of Florida N.A., 53 F.3d 1548, 1559 (11th Cir.

1995) (holding that “a plaintiff's claim should not be considered groundless or

without foundation for the purpose of awarding fees to a prevailing defendant

when the claims are meritorious enough to receive careful attention and review”).

In Walker, the district court on two occasions denied the defendants’ summary

judgment motions and the case proceeded to trial. Here, almost all of Angiolillo’s

claims were dismissed early in this litigation on various motions to dismiss, and in

its summary judgment order the district court concluded that Angiolillo’s

arguments were not only unpersuasive but almost nonexistent. Angiolillo’s case

did not present claims meritorious enough to receive the district court’s “careful

attention and review.” Id.

      In sum, we conclude that the district court did not clearly err in finding

Angiolillo’s claims “frivolous, unreasonable, or without foundation.” Hughes,

449 U.S. at 14, 101 S. Ct. at 178 (quoting Christiansburg, 434 U.S. at 421, 98 S.

Ct. at 700). Accordingly, we uphold the district court’s award of attorney’s fees to

Defendants pursuant to § 1988.

      AFFIRMED.4


      4
             Appellant’s request for oral argument is denied.

                                             15